DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaLonde et al. (U.S. Patent No. 3,805,652) in view of Vijuk (U.S. Patent No. 4,616,815).



Regarding claim 20: Londe discloses a machine for working a relatively rigid material, comprising: a drawing unit able to move a relatively rigid material in a direction of feed (Fig. 1; via web material 12); some operating units (Fig. 2; via 26, 28, 130, 132); wherein said plurality of the operating units are each adapted to support, move and command at least one respective tool taken from the group consisting of a cutting tool, a tool for continuous toothed creasing, and a tool for discontinuous toothed creasing (via cutting knife 26); wherein each of said longitudinal operating units and each of said transverse operating units comprises a pneumatic drive unit and a flange for supporting the at least one respective tool (Figs. 3 & 4; via “air-over-oil double piston and cylinder assembly 60”); wherein said pneumatic drive unit comprises two pairs of pneumatic drive members each provided with two double-effect pistons (Figs. 3 & 4; pairs of pistons 64 & 66); wherein each of said two double-effect pistons is configured to work parallel in tandem with the other of said two double-effect pistons, see for example (Fig. 4; via 46 & 66 work in tandem relationship), said two double-effect pistons being connected to one another by a pneumatic tool-descent circuit and by a pneumatic tool-ascent circuit (Figs. 4 & 5; via the shown circuit lines “Power Supply”), both able to supply a pressurized fluid to said two double-effect pistons (via conduits 72, 86, 87, 83); wherein a feed pipe connected to a pressurized fluid delivery device is provided upstream of said pneumatic tool-descent circuit and said pneumatic tool ascent circuit (Fig. 4; the shown pipes 83, 86, 72 positioned upstream in respect to the location of pistons 64 & 66); and wherein a switching valve is operatively connected to said feed pipe and mounted directly on board of said pneumatic drive unit for connection to said pneumatic tool-descent circuit and said pneumatic tool ascent circuit to determine a pneumatic 
Londe may not specifically disclose the claimed feeding material to be sheet material nor having the operating groups having operating units and to be positioned longitudinally and transversely in respect to the direction of the feeding of sheets.  However, Vijuk discloses similar machine for working on relatively rigid material comprising the materials to be worked on is sheet material (Figs. 2, 3, & 5; via sheets 11), and having multiple working units arranged longitudinally and transversely in respect to the sheets material (Figs. 1, 6-9, and 15; via arranged tools 42, 227, 229, 231, supported by the frame’s flange members).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have substituted Vijuk’s, web by the use of sheets along with rearranging the operating units along the longitudinal and transverse direction in respect to the sheet material, as suggested by Londe, in order to eliminate the requirement of any manual involvement instead utilizes an automatic control system (column 1, line 66 – column 2, lines 14).









	Regarding claim 10: Vijuk further comprising a gear mechanism with belt (Fig. 10; via gear belt 158) on a pinion driven by a motor (via motor 274) and configured to move said plurality of longitudinal operating units and said plurality of transverse operating units, see for example (Fig. 1; via motors 270, 272, and/or inherently there is a motor creating rotations of rollers 229 & 231);
	Regarding claim 11: Vijuk discloses a gear mechanism with belt (Fig. 10; via gear belt 158) configured to move said drawing unit and driven by an electric motor member of the brushless type cooperating with an extraction unit, see for example (Fig. 1; via electric motor 266);
	Regarding claim 12: Vijuk further comprising a multiple introducer device able to selectively introduce a plurality of sheets to said drawing unit, see for example (Fig. 1; via printing press 15 introducing sheets 11 to conveying device 16 of the drawing unit);
	Regarding claim 13: Vijuk discloses that the multiple introducer device comprises at least its own electric motor member of the brushless type to feed the sheet said electric motor member of said drawing unit being completely autonomous with respect to said electric motor of the brushless type of said multiple introducer device (Fig. 1; printing device 15 seems like different modular than the remaining of the device; inherently the printer will have and operate on its own motor than the 266);
	Regarding claim 14: Vijuk discloses that the multiple introducer device (15) is provided with another electric motor member configured to determine a forward/backward translation in a 
	Regarding claim 15: Vijuk further comprising an extraction unit (Fig. 15; via receiving belt 47) of said sheets associated to a gear mechanism with a belt driven by said motor member of the drawing unit (via motor 266 and/or 272);
	Regarding claim 16: Vijuk discloses the extraction unit comprises at least two movement belts able to discharge work offcuts of said sheets (Fig. 15; via discharging belts 47);
	Regarding claim 17: Vijuk discloses that the transverse operating group (229 & 231) is provided with a secondary belt (via shown belts) associated to said cutting tool and/or to said tool for continuous toothed creasing  and/or to said tool for discontinuous toothed creasing by means of an omega shaped connection to transmit the rotation motion to said work tools (via transmitted rotations of 229 & 231), imparted by the movement of said transverse operating units in the transverse direction, see for example (Fig. 1); 
	Regarding claim 18: Vijuk further comprising one or more control and command units installed on board, in an ergonomic manner and accessible from the outside, see for example (Fig. 1; via device 264);
	Regarding claim 19: Vijuk discloses the machine is provided with front guards equipped with button-type opening means with a gas spring and pistons, and lateral guards provided with opening hinges, see for example (Figs. 1, 8, & 15; via the shown frame elements forming opening and guarding stations).



Response to Arguments
	Applicant’s arguments with respect to claims 10-20 have been considered but are moot because the arguments do not apply to the combination of the references as being used in the current rejection.
In respect to the made argument that the applied art of Londe ‘652 does not suggest the claimed pneumatic drive unit with two pairs of pneumatic members and two double effect pistons and switching valve connected to the pneumatic tool.  The office draws applicant attention that the claims are given the broadest reasonable meaning, in this current claimed invention, which is apparatus claims appears to be indeed suggested by ‘652 as set forth above.  The applied art ‘652 shows the claimed structure language of the claimed invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470.  The examiner can normally be reached on Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SAMEH TAWFIK/Primary Examiner, Art Unit 3731